Citation Nr: 1707033	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  14-28 808A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left elbow disorder, claimed as cubital tunnel syndrome (CTS), to include as secondary to a service connected disability.  

2.  Entitlement to service connection for a left upper extremity neurological disorder, to include as secondary to a service connected disability.  

3.  Entitlement to service connection for a right upper extremity neurological disorder, to include as secondary to a service connected disability.  

4.  Entitlement to service connection for a left lower extremity neurological disorder, to include as secondary to a service connected disability.  

5.  Entitlement to service connection for a right lower extremity neurological disorder, to include as secondary to a service connected disability.  

6.  Entitlement to service connection for a low back disorder.



REPRESENTATION

Appellant represented by:	John S. Berry, Jr., Attorney


ATTORNEY FOR THE BOARD

T. Berry, Counsel


INTRODUCTION

The Veteran had active service from November 1989 to August 2000. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran's claims of service connection for bilateral upper and lower extremity peripheral neuropathy have been recharacterized to more broadly to encompass all upper and lower extremity neurological disorders reasonably raised by the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

On September 1, 2015, these issue noted on the first page of this decision were certified to the Board for appellate disposition.  Certification is used for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction over an issue.  38 C.F.R. § 19.35 (2016).  However, when an appeal is certified to the Board for appellate review and the appellate record is transferred to the Board, the appellant and his or her representative, if any, will be notified in writing of the certification and transfer and of the time limit for requesting a change in representation, for requesting a personal hearing, and for submitting additional evidence.  See 38 C.F.R. §§ 19.36, 20.1304(a). 

As the required notifications have not been sent in regards to a VA Form 9 filed in August 2016 regarding a right wrist disability, the Board declines to take any further action on that issue at this time.  This delay is needed to ensure that the Veteran is afforded full due process in the matter.  See 38 C.F.R. § 3.103; Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (Due Process protections apply to disability compensation proceedings before the Board) (citing Cushman v. Shinseki, 576 F.3d 1290 (Fed.Cir.2009)); see also Carter v. McDonald, 794 F.3d 1342, 1346 (Fed. Cir. 2015) (regulatory requirement of notice in § 1.525(d) can only sensibly be construed to require that the notice to counsel be timely, which requires, at a minimum, notice before the expressly stated deadline has passed).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In this decision, the Board is granting entitlement to service connection for bilateral upper extremity neurological disorders and remanding the remaining claims to the AOJ.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The Veteran currently has mild ulnar neuropathy of the right upper extremity associated with his cervical spine disorder.

2.  The Veteran currently has mild ulnar neuropathy of the left upper extremity with left elbow cubital tunnel syndrome associated with his cervical spine disorder.





CONCLUSIONS OF LAW

1.  A neurological disorder of the right upper extremity associated with the Veteran's cervical spine disorder was incurred in service.  U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  A neurological disorder of the left upper extremity with left elbow cubital tunnel syndrome associated with the Veteran's cervical spine disorder was incurred in service.  U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for neurological disorders, claimed as peripheral neuropathy, affecting his bilateral upper extremities.  He argues that these disorders are either the result of his military service or, in the alternative; he contends that his service-connected cervical spine disorder has either caused or aggravated these disorders.  When determining whether service connection is warranted, all potential theories of entitlement must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  

In January 2001, the RO issued a rating decision granting, in relevant part, entitlement to service connection for a "cervical spine disability and radiculopathy."  Based on this rating decision, the Board finds that radiculopathy of the right and left upper extremities are associated with the Veteran's service-connected cervical spine disability.  See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991) (when the RO has listed a condition as service-connected on a rating sheet, it has effectively granted service connection).

The Veteran's service treatment records show that he was diagnosed with C4-5 radiculopathy with daily headaches due to the C4-5 injury.  His August 2000 separation examination also noted history of cervical spine injury with residual pain.  Since separation, the Veteran has continued to complain of pain and numbness radiating down both arms.  Although the several VA examination reports fail to provide specific diagnoses of radiculopathy of the bilateral upper extremities, the fact remains the Veteran has consistently reported neurological symptoms.  In this respect, the February 2012 VA examination notes abnormal findings in a 2011 EMG of the upper extremities and notes a diagnosis of bilateral ulnar neuropathy.  As such, service connection is warranted.


ORDER

Service connection for a neurological disorder of the right upper extremity associated with the Veteran's cervical spine disorder is granted.

Service connection for a neurological disorder of the left upper extremity with left elbow cubital tunnel syndrome associated with the Veteran's cervical spine disorder is granted.

REMAND

In an October 2016 rating decision, the RO denied the Veteran's application to reopen a claim of entitlement to service connection for a low back disorder.  In December 2016, the Veteran filed a notice of disagreement (NOD) with respect to the denial of his claim in this rating decision.  38 C.F.R. § 20.201 (2016).  To date, the RO has not issued the Veteran a statement of the case (SOC).  Under the circumstances, the Board is obliged to remand this matter for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The outcome of the low back disorder claim could have an impact on the outcome of this appeal seeking entitlement to service connection for a disability that has been determined to be associated with injuries sustained to the Veteran's low back.  Final appellate review of the neurological claims for the bilateral lower extremities must be deferred until the appropriate actions concerning the intertwined service connection issue are completed and the matter is either resolved or prepared for appellate review.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).


Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran an SOC as to his claim seeking entitlement to service connection for a low back disability, to include notification of the need to timely file a substantive appeal to perfect his appeal on that issue

2.  Finally, readjudicate the Veteran's claims.  If the claims remain denied, the Veteran and his attorney should be provided with a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


